Motion by petitioner to strike the respondent’s name from the roll of attorneys and counselors at law on the ground that the *710respondent has been disbarred by virtue of a felony conviction. Motion granted. The respondent, Alfred Payer, admitted to practice before the Bar by this court on August 19, 1942, under the name Feuereisen, was convicted of a felony (violation of US Code, tit 18, § 1623) in that while under oath as a witness in a trial before the United States District Court for the Eastern District of New York, he did knowingly make false material declarations and did endeavor to influence the witness not to testify voluntarily before the Grand Jury, in the United States District Court, for the Eastern District of New York, on August 19, 1977. The clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith by reason of said conviction (Matter of Chu, 42 NY2d 490). Mollen, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.